

Exhibit 10.18(b)


Schedule identifying Non-Employee Directors
of Park National Corporation covered by form
of Split-Dollar Agreement,  made and
  entered into effective as of December 28, 2007  


        The following directors of Park National Corporation (“Park”) are
covered by Split-Dollar Agreements (the “Split-Dollar Agreements”) as identified
below, which Split-Dollar Agreements are identical to the form of Split-Dollar
Agreement, made and entered into effective as of December 28, 2007, filed as
Exhibit 10.2(a) to Park’s Current Report on Form 8-K dated and filed on
January 2, 2008 (File No. 1-13006):



Name of Director
Subsidiary of Park which is a Party to
Split-Dollar Agreement
Date of Split-
Dollar Agreement
Donna M. AlvaradoThe Park National BankDecember 28, 2007F. William Englefield
IVThe Park National BankDecember 28, 2007Robert E. O’NeillThe Park National
BankDecember 28, 2007Mark R. RamserThe Park National Bank (as successor by
merger to The First-Knox National Bank of Mount Vernon)December 28, 2007Leon
ZazworskyThe Park National BankDecember 28, 2007




